I think the facts of this case clearly distinguish it from the case of State v.Jones, 130 S.E., 747, filed November 10, 1925. In that case the defendant used a shotgun at a distance of 30 to 40 feet, shooting from the rear and inflicting a very serious wound. In this case the defendant used a pair of automobile pliers in a hand to hand scrap with a much larger man, inflicting "rather slight wounds on Mr. Broughton's head." I am of the opinion it cannot be soundly held as a matter of law that the jury were not entitled to draw the inference that "the defendant was only guilty of assault and battery."State v. Knox, 98 S.C. 114; 82 S.E., 278.